DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-7 and 10-18 in the reply filed on 7/20/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "approximately an entire width of one side of the cavity", “approximately an entire width of the gate” and “gradually decrease” in claim 1 are relative terms that render the claim indefinite.  The terms "approximately an entire width" and “gradually decrease” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the JP reference (JPH09141701).
The JP reference discloses a molding die A comprising an upper die (not shown) and a lower die 1, which has a sprue 2, 3, a runner 4 connected to a runner gate 4s and a cavity 5 forming a product 5' in the lower die 1,  a sprue forming part 2' is formed in the sprue 2, a runner forming part 3' is formed in the runner 3, and a gate forming part 4' is formed in the gate 4a, wherein the runner 3’ and the gate 4’ having a taper section with the thickness decrease toward the gate opening connecting to the mold cavity 5 – See Figures 2 and Figs. 3a-b. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Serniuck et al. (2006/0006563) in view of the JP reference (JPH09141701).
Serniuck et al. discloses an injection molding apparatus and method, comprising the steps of providing a manifold or a runner assembly 10, including a first and second runner with first and second shooting pots 20, 22 connect to a first and second injection unit 34, 35 via a screw, a wedge 40 movable by an actuator 41 to control the second shooting pot 22, wherein the runner 10 further includes a valve system, or pin 9 to regulate the flow of melt to nozzle tip 5, wherein movements of the various machine elements (e.g., the first and second injection units 33, 34, the servo actuator 41, the first and second shooting pot pistons 21, 23, etc.) are connected and controlled by a controller 61 [0028].
However, Serniuck et al. fails to disclose that the runner has a wedge-shape portion in which of the inside space gradually decrease, or tapered toward the gate. 
The JP reference disclose an injection molding apparatus, comprising a molding die A comprising an upper die (not shown) and a lower die 1, which has a sprue 2, 3, a runner 4 connected to a runner gate 4s and a cavity 5 forming a product 5' in the lower die 1, a sprue forming part 2' is formed in the sprue 2, a runner forming part 3' is formed in the runner 3, and a gate forming part 4' is formed in the gate 4a, wherein the runner 3’ and the gate 4’ having a taper section with the thickness decrease toward the gate opening connecting to the mold cavity 5 – See Figures 2 and Figs. 3a-b. 
It would have been obvious to one of ordinary skill in the art to provide Serniuck et al. with a tapered portion in the runner, with the thickness decrease toward the gate opening to the mold cavity as taught by the JP reference in order to slowly and evenly distribute the molding 
In regarding to different operating conditions, Serniuck et al. discloses that the combination and/or steps for an injection molding steps are controlled by the controller, including a shooting pot piston, the position of the shooting pot piston within a shooting pot cylinder defining the shot size, and a transverse-acting adjustable stop means having an angled surface disposed adjacent to the shooting pot piston, where movement of the angled surface adjusts the position of the shooting pot piston that allows for better shot control even when the parting line is open, permits more precise shot size metering, accommodates melt decompression, and allows for pullback prior to filling the shooting pots [0008], [0010]-[0013].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/THU KHANH T NGUYEN/Examiner, Art Unit 1743